 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TEVIN LEE HARRIS,                                  Case No. 1:19-cv-00429-JDP
12                        Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                         THAT PLAINTIFF’S MOTION FOR AN
13            v.                                         INJUNCTION BE DENIED
14    E. PARKS, et al.,                                  ECF No. 10
15                        Defendants.                    OBJECTIONS DUE IN FOURTEEN DAYS
16                                                       ORDER DIRECTING CLERK OF COURT TO
                                                         ASSIGN CASE TO DISTRICT JUDGE
17

18           Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

19   under 42 U.S.C. § 1983. Plaintiff seeks injunctive relief against defendants. ECF No. 10. For

20   the reasons discussed below, I recommend denying plaintiff’s motion.

21      I.         Relief Requested

22           Although plaintiff’s motion is not easy to understand, he appears to be alleging past

23   violations of his rights and seeking an injunction barring similar violations in the future. See ECF

24   No. 10 at 1 (“The officials of this complaint but not limited to have all abused their authority and

25   or in some way have been deliberately indifferent to plaintiff and deprived plaintiff of [his]

26   constitutional rights, violated them, and federal and state laws.”) Plaintiff notes that he is in the

27   same prison system—although apparently not the same prison facility—as he was when the

28   events described in his complaint occurred. See id. Plaintiff references grievance forms that he
                                                         1
 1   claims to have filed, although the forms are not attached to the motion. See id. Ultimately, I

 2   cannot tell what specific harm or harms plaintiff seeks to remedy via injunction. See id. at 1-2.

 3      II.      Analysis

 4            A federal district court may issue injunctive relief only if the court has both personal

 5   jurisdiction over the parties and subject matter jurisdiction over the lawsuit. See Murphy Bros.,

 6   Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a party

 7   officially, and is required to take action in that capacity, only upon service of summons or other

 8   authority-asserting measure stating the time within which the party served must appear to

 9   defend”). The court may not determine the rights of persons not before it. See Hitchman Coal &

10   Coke Co. v. Mitchell, 245 U.S. 229, 234-35 (1916); Zepeda v. INS, 753 F.2d 719, 727-28 (9th Cir.

11   1983); see also Califano v. Yamasaki, 442 U.S. 682, 702 (1979) (injunctive relief must be

12   “narrowly tailored to give only the relief to which plaintiffs are entitled”). Under Rule 65(d)(2),

13   an injunction binds only “the parties to the action,” their “officers, agents, servants, employees,

14   and attorneys,” and “other persons who are in active concert or participation.” Fed. R. Civ. P.

15   65(d)(2)(A)-(C).

16            “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

17   the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

18   balance of equities tips in his favor, and that an injunction is in the public interest.” Glossip v.

19   Gross, 135 S. Ct. 2726, 2736-37 (2015) (quoting Winter v. Natural Res. Def. Council, Inc., 555

20   U.S. 7, 20 (2008)). “[P]laintiffs must establish that irreparable harm is likely, not just possible, in
21   order to obtain a preliminary injunction.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d

22   1127, 1131 (9th Cir. 2011). In addition to establishing irreparable harm, the injunctive relief

23   sought must be related to the claims brought in the complaint. See Pac. Radiation Oncology, LLC

24   v. Queen’s Med. Ctr., 810 F.3d 631, 633 (9th Cir. 2015) (“When a plaintiff seeks injunctive relief

25   based on claims not pled in the complaint, the court does not have the authority to issue an

26   injunction.”). A permanent injunction may be granted only after a final hearing on the merits.
27   See MAI Sys. Corp. v. Peak Computer, Inc., 991 F.2d 511, 520 (9th Cir.1993) (“As a general rule,

28   a permanent injunction will be granted when liability has been established . . . .”).
                                                         2
 1         The Prison Litigation Reform Act (“PLRA”) imposes additional requirements on prisoner

 2   litigants who seek preliminary injunctive relief against prison officials. In such cases,

 3   “[p]reliminary injunctive relief must be narrowly drawn, extend no further than necessary to

 4   correct the harm the court finds requires preliminary relief, and be the least intrusive means

 5   necessary to correct that harm.” 18 U.S.C. § 3626(a)(2). As the Ninth Circuit has previously

 6   observed, the PLRA places significant limits upon a court’s power to grant preliminary injunctive

 7   relief to inmates, and “operates simultaneously to restrict the equity jurisdiction of federal courts

 8   and to protect the bargaining power of prison administrators—no longer may courts grant or

 9   approve relief that binds prison administrators to do more than the constitutional minimum.”

10   Gilmore v. People of the State of California, 220 F.3d 987, 998-99 (9th Cir. 2000).

11             Plaintiff’s motion for injunctive relief should be denied. A permanent injunction would

12   be premature; there has been no final hearing on the merits. A temporary injunction would also

13   be inappropriate; plaintiff has not established the elements necessary to obtain injunctive relief.

14   His allegations are conclusory and bereft of detail. Plaintiff fails to establish that irreparable

15   harm is likely; he doesn’t even identify a specific harm that he fears will befall him. Instead, he

16   vaguely declares that he seeks “respect of his U.S. Constitutional rights” and wishes to be “free

17   from any harm.” ECF No. 10 at 2. Such broad demands do not justify injunctive relief. See

18   Cottrell, 632 F.3d at 1131. Plaintiff also fails to demonstrate that he is likely to succeed on the

19   merits. Plaintiff’s motion contains no evidence or documentation supporting either the assertions

20   in his motion or those in his complaint. See ECF No. 10.
21      III.      Order

22             The clerk of court is directed to assign this case to a district judge. The undersigned will

23   remain as the magistrate judge assigned to the case.

24      IV.       Recommendations

25             Accordingly, I recommend that plaintiff’s motion for injunctive relief, ECF No. 10, be

26   denied. These findings and recommendations will be submitted to the U.S. district judge assigned
27   to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen days of

28   service of these findings and recommendations, the parties may file written objections with the
                                                          3
 1   court. If a party files objections, that party should do so in a document captioned “Objections to

 2   Magistrate Judge’s Findings and Recommendations.”

 3
     IT IS SO ORDERED.
 4

 5
     Dated:    October 22, 2019
 6                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9   No. 204
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
